Exhibit 10.2

EXECUTION COPY

 

 

 

AMENDED AND RESTATED

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

SIX FLAGS OPERATIONS INC.,

 

SIX FLAGS THEME PARKS INC.

 

and certain Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of May 25, 2007

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

SECTION 1.

DEFINED TERMS

2

 

 

 

1.1

Definitions

2

1.2

Other Definitional Provisions

6

 

 

 

SECTION 2.

GUARANTEE

6

 

 

 

2.1

Guarantee

6

2.2

Right of Contribution

7

2.3

No Subrogation

7

2.4

Amendments, etc. with respect to the Borrower Obligations

7

2.5

Guarantee Absolute and Unconditional

8

2.6

Reinstatement

8

2.7

Payments

9

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

9

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

10

 

 

 

4.1

Investment Property

10

4.2

Intellectual Property

10

4.3

Commercial Tort Claims

11

4.4

Additional Representations and Warranties

11

 

 

 

SECTION 5.

COVENANTS

12

 

 

 

5.1

Delivery of Pledged Securities

12

5.2

Intellectual Property

13

5.3

Additional Covenants

14

5.4

Other Actions

16

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

17

 

 

 

6.1

Registration in Nominee Name; Denominations

17

6.2

Voting Rights; Dividends and Interest

17

6.3

Additional Remedies upon Default

18

6.4

Application of Proceeds

20

6.5

Waiver; Deficiency

20

6.6

Subordination

20

6.7

Registration Rights

21

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

22

 

i


--------------------------------------------------------------------------------


 

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

22

7.2

Duty of Administrative Agent

23

7.3

Execution of Financing Statements

23

7.4

Authority of Administrative Agent

24

 

 

 

SECTION 8.

MISCELLANEOUS

24

 

 

 

8.1

Amendments in Writing

24

8.2

Notices

24

8.3

No Waiver by Course of Conduct; Cumulative Remedies

24

8.4

Enforcement Expenses; Indemnification

24

8.5

Successors and Assigns

25

8.6

Set-Off

25

8.7

Counterparts

26

8.8

Severability

26

8.9

Section Headings

26

8.10

Integration

26

8.11

GOVERNING LAW

26

8.12

Submission To Jurisdiction; Waivers

26

8.13

Acknowledgments

27

8.14

Additional Grantors

27

8.15

Termination or Releases

27

8.16

WAIVER OF JURY TRIAL

28

 

ii


--------------------------------------------------------------------------------


SCHEDULES

Schedule 1

 

Notice Addresses

Schedule 2

 

Investment Property

Schedule 3

 

Perfection Matters

Schedule 4

 

Jurisdictions of Organization and Chief Executive Offices

Schedule 5

 

Intellectual Property

Schedule 6

 

Material Trademarks

 

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 25,
2007 made by each of the signatories hereto (together with any other entity that
may become a party hereto as provided herein, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Second Amended and
Restated Credit Agreement, dated as of May 25, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SIX FLAGS,
INC., a Delaware corporation (“Parent”), SIX FLAGS OPERATIONS INC., a Delaware
corporation (“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware corporation
(the “Primary Borrower”), each FOREIGN SUBSIDIARY BORROWER (together with the
Primary Borrower, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE,
CAYMAN ISLANDS BRANCH and LEHMAN COMMERCIAL PAPER INC., as co-syndication
agents, and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make or
continue their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders;

WHEREAS, the Primary Borrower and the other Grantors desire to amend and restate
that certain Guarantee and Collateral Agreement dated November 5, 1999 (as
amended, supplemented or otherwise modified from time to time, the “Existing
Guarantee and Collateral Agreement”) among the Primary Borrower and certain of
the Grantors;

WHEREAS, the parties hereto desire that the Parent be released of any of its
obligations under the Existing Guarantee and Collateral Agreement; and

WHEREAS, it is intended by the Primary Borrower and the other Grantors that all
other Guarantees issued, security interests granted and Liens perfected under
the Existing Guarantee and Collateral Agreement are ratified and confirmed to
the extent provided herein;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:


--------------------------------------------------------------------------------


SECTION 1.  DEFINED TERMS

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations; provided that
none of the foregoing UCC terms shall be deemed to include Excluded Assets.

(b)           The following terms shall have the following meanings:

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Obligations”:  the collective unpaid principal of and interest on
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of any
Borrower to the Administrative Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any Qualified Counterparty), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement or any other document made, delivered or given by any Loan Party in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by any
Borrower pursuant hereto) or otherwise.

“Collateral”:  as defined in Section 3.

“Copyrights”:  (i) all works of authorship and copyrights arising under the laws
of the United States, any group of countries, other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, all registrations thereof, and all applications in connection
therewith, including, without limitation, all registrations and applications in
the United States Copyright Office, including, without limitation, any of the
foregoing listed in Schedule 5, and (ii) the right to obtain all renewals
thereof.

“Copyright Licenses”:  any written or oral agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright, including, without limitation, any of the
foregoing listed in Schedule 5.

2


--------------------------------------------------------------------------------


“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Assets”:  the collective reference to (i) all Capital Stock owned by
any Grantor in (A) Flags Beverages, Inc., Fiesta Texas Hospitality LLC, Spring
Beverage Holding Corp. and other Subsidiaries, if any, which have no material
assets other than a liquor license and (B) HWP Development LLC and any other
entity formed pursuant to the Great Escape Agreements, (ii) any General
Intangible representing a Grantor’s right to receive payment in respect of any
intercompany loan made by such Grantor to Parent or to any of its Subsidiaries,
which intercompany loan has been outstanding for less than three months, (iii)
any Trademark License with Warner Bros. or its affiliates that expressly
prohibits the granting of a security interest therein (including but not limited
to (A) those licenses contemplated by the German WB Acquisition, and (B) the
Amended and Restated License Agreement #5854-WB/DC dated as of April 1, 1998
with the Primary Borrower and the License Agreement #8898-TOON dated January 1,
1998 between the Primary Borrower and Warner Bros. Consumer Products Division
(Cartoon Network), as any of the foregoing may be amended from time to time),
except, in each case, to the extent that such term in such license providing for
such prohibition is ineffective under applicable law, (iv) any other Trademark
License that expressly prohibits the granting of a security interest therein,
except, in each case, to the extent that such term in such license providing for
such prohibition is ineffective under applicable law, (v) that portion of the
Capital Stock of any Excluded Foreign Subsidiary that is in excess of 65% of the
total outstanding Capital Stock of such Excluded Foreign Subsidiary, (vi) the
Capital Stock of a Subsidiary acquired after the date hereof to the extent that
Section 8.6(f) of the Credit Agreement does not require the granting of a
security interest therein and (vii) the Property acquired after the date hereof
of any Grantor to the extent that Section 8.6(a)(z) of the Credit Agreement does
not require the granting of a security interest therein and (viii) the proceeds
of any Asset Sale or Recovery Event from time to time, in an aggregate amount
not to exceed $500,000,000, to the extent such proceeds are used to make the
Restricted Payments contemplated by Sections 5.5(b)(ii) and 9.5(c)(v) of the
Credit Agreement.

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
or any Specified Hedge Agreements to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document to which such Guarantor is a party).

3


--------------------------------------------------------------------------------


“Guarantors”:  the collective reference to each Grantor other than the Primary
Borrower; provided, however, that with respect to Borrower Obligations of
Foreign Subsidiary Borrowers, “Guarantors” shall mean the collective reference
to each Grantor (including the Primary Borrower).

“Infringement”:  infringement, misappropriation, dilution or other impairment or
violation.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, and the Trademark Licenses, and all rights to sue at
law or in equity for any Infringement thereof, including the right to receive
all proceeds and damages therefrom; provided that Intellectual Property excludes
any Excluded Assets.

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to Parent or any of its Subsidiaries.

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock; provided that Investment
Property excludes any Excluded Assets.

“Issuers”:  the collective reference to each issuer of any Investment Property.

“Material Trademarks”:  the Trademarks listed in Schedule 6 hereto, as such
schedule may be amended, supplemented or otherwise modified from time to time.

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”:  (i) in the case of the Borrowers, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”:  (i) all letters patent of the United States, any group of countries,
other country or any political subdivision thereof, all reissues and extensions
thereof, (ii) all applications for letters patent of the United States or any
group of countries, other country or any political subdivision thereof, and all
reissues, divisions, extensions, continuations and continuations-in-part
thereof, similar legal protections related thereto, or rights to obtain the
foregoing, including, without limitation, any of the foregoing listed in
Schedule 5.

“Patent License”:  any written or oral agreement providing for the grant by or
to any Grantor of any right to make, have made, manufacture, use or sell
(directly or indirectly), offer to sell, import or dispose of any invention or
practice any method covered in whole or in part by a Patent, including, without
limitation, any of the foregoing listed in Schedule 5.

4


--------------------------------------------------------------------------------


“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business),
excluding any Excluded Assets.

“Pledged Securities”:  means any Instruments, Certificated Securities, Chattel
Paper and Investment Property.

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect,
excluding any Excluded Assets; provided that in no event shall more than 65% of
the total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary
be required to be pledged hereunder.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Registered Intellectual Property”:  all registrations and applications for
registration of Trademarks, Patents and Copyrights.

“Securities Act”:  the Securities Act of 1933, as amended.

“Subsidiary Guarantor”:  each Grantor other than Holdings and the Primary
Borrower.

“Trademarks”:  (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith or symbolized thereby, now
existing or hereafter adopted or acquired, all registrations thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any group of countries, other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing listed in Schedule 5, and
(ii) the right to obtain all renewals thereof.

“Trademark License”:  any written or oral agreement providing for the grant by
or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing listed in Schedule 5, but excluding the
Excluded Assets.

5


--------------------------------------------------------------------------------


“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole as amended from time to time and not to
any particular provision of this Agreement, and Section and Schedule references
are to this Agreement unless otherwise specified.

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

SECTION 2.  GUARANTEE

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Lenders, and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Security Documents and the maximum amount which may be secured by the
Liens granted with respect to the Collateral hereunder and the Collateral under
the other Security Documents, in each case, shall in no event exceed the amount
which can be guaranteed by such Guarantor, or secured by assets of such
Guarantor, under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
2.2).

(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time the
Borrowers may be free from any Obligations.

(e)           No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall,

6


--------------------------------------------------------------------------------


notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Borrower Obligations or any payment received or collected from
such Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of such Guarantor hereunder
until the Borrower Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated.

2.2           Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount guaranteed by such Subsidiary Guarantor hereunder.

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations are paid in full, no Letter of Credit shall
be outstanding and the Commitments are terminated.  If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent

7


--------------------------------------------------------------------------------


or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between any of the
Borrowers and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Borrowers or any of the Guarantors with respect to the Borrower
Obligations to the extent permitted by law.  Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
such Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the relevant Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Borrower Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from such Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of such Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a

8


--------------------------------------------------------------------------------


receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in immediately available funds in the currency in which the
relevant Obligation is denominated, at the applicable Payment Office.

SECTION 3.  GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Lenders, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a)           all Accounts;

(b)           all Chattel Paper;

(c)           all Deposit Accounts;

(d)           all Documents;

(e)           all Equipment;

(f)            all Fixtures;

(g)           all General Intangibles;

(h)           all Instruments;

(i)            all Intellectual Property;

(j)            all Inventory;

(k)           all Investment Property;

(l)            all other personal property not otherwise described above;

(m)          all books and records pertaining to the Collateral; and

(n)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

Notwithstanding the foregoing, the Collateral shall not include the Excluded
Assets.

9


--------------------------------------------------------------------------------


SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1           Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

(b)           All the shares of the Pledged Stock issued by each Issuer (other
than any Issuer that is a Foreign Subsidiary, a partnership or a limited
liability company) have been duly and validly issued and are fully paid and
nonassessable.

(c)           Each of the Pledged Notes, to the knowledge of the Grantors,
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement.

4.2           Intellectual Property.  (a) Schedule 5 lists all (i) Registered
Intellectual Property owned by such Grantor in its own name on the date hereof
and (ii) all Registered Intellectual Property exclusively licensed by such
Grantor as of the date hereof, noting in each case the relevant registration,
application or serial number, the jurisdiction of registration or application,
and, in the case of (ii), the title of the license, the counterparty to such
license and the date of such license.

(b)           Except as set forth in Schedule 5 and except for joint marketing
and sponsorship agreements entered into by such Grantor in the ordinary course
of its business, on the date hereof, none of the Intellectual Property is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor.

(c)           Such Grantor owns, or is licensed to use, all Intellectual
Property material to the conduct of its business as currently conducted, free
and clear of all Liens other than Permitted Liens, and takes reasonable actions
to protect, preserve and maintain such Intellectual Property.  Except as could
not reasonably be expected to have a Material Adverse Effect, (i) all such
Intellectual Property is valid and enforceable and (ii) all Registered
Intellectual Property has not expired or been abandoned.   No action or
proceeding is pending by any Person or, to the knowledge of such Grantor,
threatened, or imminent, on the date hereof, and no holding, decision or
judgment has been rendered by any Governmental Authority or arbitrator which may
limit, cancel or challenge the validity, enforceability, ownership or use of, or
such material

10


--------------------------------------------------------------------------------


Intellectual Property in any material respect, nor does such Grantor know of any
valid basis for any such claim except for claims, actions, proceedings,
holdings, decisions or judgments which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  The operation of
the business of such Grantor does not Infringe the rights of any Person to an
extent which could reasonably be expected to have a Material Adverse Effect,
and, to the knowledge of such Grantor, no Person is Infringing any Intellectual
Property owned by such Grantor to an extent which could reasonably be expected
to have a Material Adverse Effect.

(d)           Schedule 6 lists all Trademarks that, as of the date of the most
recent Compliance Certificate delivered pursuant to the Credit Agreement, are
material to the business and operations of the Grantors, taken as a whole, and
the loss of which could reasonably be expected to be materially adverse to any
Grantor.

4.3           Commercial Tort Claims.  On the date hereof, no Grantor has rights
in any Commercial Tort Claim with potential value in excess of $100,000.

4.4           Additional Representations and Warranties.

(a)           On the date of this Agreement, such Grantor’s jurisdiction of
organization, identification number from the jurisdiction of organization (if
any) and the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4.  Such Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and good standing
certificate as of a date which is recent to the date hereof.

(b)           Each Grantor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder and has full power and authority to grant to the Administrative Agent
a security interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and is in full force and effect.

(c)           The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations for filing
in each governmental, municipal or other office specified in Schedule 3 hereto,
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Lenders) in respect of all
Collateral in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(d)           The security interest granted to the Administrative Agent
constitutes (i) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations and (ii) subject to the
filings described in Section 4.3(c), a perfected security interest in all
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the

11


--------------------------------------------------------------------------------


relevant jurisdiction. The security interest granted to the Administrative Agent
is and shall be prior to any other Lien on any of the Collateral, other than
Liens expressly permitted under the Credit Agreement.

(e)           The Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens under the Credit Agreement.  None of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the New York UCC or any other applicable laws covering
any Collateral or (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted under the Credit Agreement or created pursuant to the Existing Credit
Agreement, or those which are for notice purposes only.

SECTION 5.  COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full (other than Obligations under Specified Hedge Agreements that
are not yet due and payable, and contingent indemnification obligations not yet
accrued and payable), no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

5.1           Delivery of Pledged Securities.

(a)           Each Grantor agrees promptly to deliver or cause to be delivered
to the Administrative Agent, for the benefit of the Lenders, any and all Pledged
Securities (other than any uncertificated Capital Stock, but only for so long as
such Capital Stock remains uncertificated) to the extent such Pledged
Securities, in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 5.1.

(b)           Each Grantor will cause (i) any Indebtedness for borrowed money
(other than intercompany loans referred to in clause (ii) below) having an
aggregate principal amount in excess of $1,000,000 owed to such Grantor by any
Person and (ii) any intercompany loans made by such Grantor to any Person that
is not a Loan Party to be evidenced by a duly executed promissory note (or
pursuant to a global note) that is pledged and delivered to the Administrative
Agent, for the benefit of the Lenders, pursuant to the terms hereof.

(c)           Upon delivery to the Administrative Agent, (i) any Pledged
Securities shall be accompanied by stock powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Securities shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent may reasonably request.  Each delivery of Pledged
Securities shall be accompanied by a schedule describing such Pledged
Securities, which schedule shall be attached hereto as Schedule 2 and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities.  Each schedule so
delivered shall supplement any prior schedules so delivered.

12


--------------------------------------------------------------------------------


(d)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

(e)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section
5.4(b) with respect to the Investment Property issued by it and (iii) the terms
of Sections 6.2(d) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.2(d) or 6.7 with
respect to the Investment Property issued by it.

5.2           Intellectual Property.  (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark in order to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii)
maintain in all material respects as in the past the quality of all products and
services offered under any Trademark, (iii) use each Trademark with all
appropriate notices of registration and all other notices and legends required
by applicable Requirements of Law, (iv) not adopt or use any new mark, or any
mark which is confusingly similar or a colorable imitation of a Trademark unless
the Administrative Agent, for the ratable benefit of the Lenders, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and will use commercially reasonable efforts to prohibit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby a
Trademark could reasonably be expected to become invalidated or diluted in any
way, except, in each case with respect to the Trademarks (other than the
Material Trademarks), as could not reasonably be expected to have a Material
Adverse Effect.

(b)           Such Grantor will not do any act, or omit to do any act (and will
use commercially reasonable efforts to ensure that any licensee or sublicensee
does not do any act or omit to do any act) whereby any material Patent is
forfeited, abandoned or dedicated to the public.

(c)           Such Grantor will not do any act or knowingly omit to do any act
(and will use commercially reasonable efforts to ensure that any licensee or
sublicensee does not do any act or omit to do any act) whereby any material
portion of the Copyrights could reasonably be expected to become invalidated or
otherwise materially impaired.  Such Grantor will not do any act (and will use
commercially reasonable efforts to ensure that any licensee or sublicensee does
not do any act) whereby a material portion of any Copyright falls into the
public domain.

(d)           Such Grantor will not (and will use commercially reasonable
efforts to ensure that any licensee or sublicense does not) knowingly Infringe
in any material respect upon the intellectual property rights of any other
Person.

13


--------------------------------------------------------------------------------


(e)           Such Grantor will notify the Administrative Agent promptly if it
knows, or has reason to know, that any material Registered Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, or any court or tribunal in any country) regarding such
Grantor’s rights in, or the validity, enforceability, ownership or use of, any
material Intellectual Property, including, without limitation, such Grantor’s
right to register or maintain same.

(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall acquire, become the exclusive licensee of,
or file an application for the registration of, any Registered Intellectual
Property with the United States Copyright Office or the United States Patent and
Trademark Office, or any similar office or agency in any group of countries,
other country or any political subdivision thereof, such Grantor shall report
such filing to the Administrative Agent on the first Compliance Certificate
delivered pursuant to Section 8.1(f) of the Credit Agreement after such
acquisition, licensing, or filing.   Such Compliance Certificate shall also list
any Material Trademark that has not been previously listed on Schedule 6.  Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in any Registered Intellectual
Property.

(g)           Such Grantor will take such actions as it reasonably deems
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) and to maintain each registration of
all Registered Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(h)           In the event that any material Intellectual Property is Infringed
by a third party, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value to
the Grantors as a whole, promptly notify the Administrative Agent after it
learns thereof and, after taking reasonable and customary measures to stop such
Infringement and where appropriate in such Grantor’s reasonable business
judgment, sue for Infringement, seek injunctive relief and to recover any and
all damages for such Infringement.

5.3           Additional Covenants.

(a)           The Primary Borrower agrees, on its own behalf and on behalf of
each Grantor, to notify the Administrative Agent in writing of any change (i) in
legal name of any Grantor, (ii) in the identity or type of organization or
corporate structure of any Grantor, or (iii) in the jurisdiction of organization
of any Grantor, within 15 days of any such change.

(b)           Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the security interest of the Administrative
Agent in the Collateral and the priority thereof against any Lien not expressly
permitted by the Credit Agreement.

14


--------------------------------------------------------------------------------


(c)           The Primary Borrower agrees, on its own behalf and on behalf of
each other Grantor, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect its security interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting to the Administrative Agent of a security interest and
the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.  If any amount payable under or
in connection with any of the Collateral that is in excess of $1,000,000 shall
be or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the benefit of the Lenders, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.

(d)           At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral and not permitted
under the Credit Agreement, and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement and within a reasonable period of time after
the Administrative Agent has requested that it do so, and each Grantor jointly
and severally agrees to reimburse the Administrative Agent within 10 days after
demand for any payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization.  Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Lender to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein, in the other Loan Documents.

(e)           If at any time any Grantor shall take a security interest in any
property of any Person who is or who may become obligated to any Grantor under,
with respect to or on account of an Account (an “Account Debtor”), or any other
Person, the value of which is in excess of $1,000,000, to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Administrative Agent for the benefit of the Lenders.  Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.

(f)            Each Grantor (rather than the Administrative Agent or any Lender)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the Lenders from and against any and all liability for such performance.

(g)           If any Grantor shall at any time hold or acquire a Commercial Tort
Claim with a value in excess of $1,000,000, such Grantor shall promptly notify
the Administrative Agent in writing signed by such Grantor of the brief details
thereof and grant to the Administrative Agent a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement pursuant to a
document in form and substance reasonably satisfactory to the Administrative
Agent.

15


--------------------------------------------------------------------------------


(h)           The aggregate book value of all Vehicles owned by all such
Grantors will not exceed $10,000,000 or such higher book value as shall be
reasonably satisfactory to the Administrative Agent.

5.4           Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce its security interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Collateral:

(a)           Instruments.  If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$1,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Administrative Agent for the benefit of the Lenders, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

(b)           Investment Property.  If any Grantor shall at any time hold or
acquire any certificated Capital Stock, such Grantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent for the benefit of the
Lenders, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request. 
If any Capital Stock now or hereafter acquired by any Grantor are uncertificated
and are issued to such Grantor or its nominee directly by the issuer thereof,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s reasonable request and option, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent,
either (i) cause the Issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the securities.  If any Capital Stock, whether
certificated or uncertificated, or other Investment Property are held by any
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall promptly notify the Administrative Agent
thereof and at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent shall either (i) cause such securities intermediary or (as the case may
be) commodity intermediary to agree to comply with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such security entitlements, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (ii) in the case of financial
assets or other Investment Property held through a securities intermediary,
arrange for the Administrative Agent to become the entitlement holder with
respect to such Investment Property, with the Grantor being permitted, only with
the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property.  The Administrative Agent agrees
with each of the Grantors that the Administrative Agent shall not give any such
entitlement orders or instructions or directions to any such Issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing. The provisions of this paragraph
shall not apply to any financial assets credited to a securities account for
which the Administrative Agent is the securities intermediary.

16


--------------------------------------------------------------------------------


SECTION 6.  REMEDIAL PROVISIONS

6.1           Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Administrative Agent, on behalf
of the Lenders, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Administrative Agent, and each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor and (b) the Administrative Agent shall have the right
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

6.2           Voting Rights; Dividends and Interest.

(a)           Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have notified the Borrowers that
the rights of the Grantors under this Section 6.2 are being suspended:

(i)            Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Administrative Agent or the other Lenders
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Lenders to exercise the same.

(ii)           Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions, whether
resulting from a subdivision, combination or reclassification of the outstanding
equity interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the Lenders and shall be forthwith delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Administrative Agent).

(b)           Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the Borrowers of the
suspension of the rights of the Grantors under paragraph (a)(ii) of this
Section 6.2, then all rights of any Grantor to dividends, interest, principal or
other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(ii) of this Section 6.2 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions.  All

17


--------------------------------------------------------------------------------


dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 6.2 shall be held in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Administrative Agent).  Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 6.4.  After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(ii) of
this Section 6.2 and that remain in such account.

(c)           Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the Primary Borrower
of the suspension of the rights of the Grantors under paragraph (a)(i) of this
Section 6.2, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 6.2 shall cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Grantors to exercise
such rights.  After all Events of Default have been cured or waived, each
Grantor shall have the exclusive right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) of this Section 6.2.

(d)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) pay any non-cash dividends or
other non-cash payments with respect to the Investment Property directly to the
Administrative Agent and, after such Issuer receives notice from the
Administrative Agent that an Event of Default has occurred, pay any cash
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.

6.3           Additional Remedies upon Default.

(a)           Upon the occurrence and during the continuance of an Event of
Default, it is agreed that the Administrative Agent shall have the right to
exercise any and all rights afforded to a Lender with respect to the Obligations
under the Uniform Commercial Code or other applicable law and also may (i)
require each Grantor to, and each Grantor agrees that it will at its expense and
upon request of the Administrative Agent forthwith, assemble all or part of the
Collateral as directed by the Administrative Agent and make it available to the
Administrative Agent at a place and time to be designated by the Administrative
Agent; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral

18


--------------------------------------------------------------------------------


or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; (iii) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, provided that, with respect to any
Collateral consisting of Pledged Stock of any Issuer that is not a Wholly Owned
Subsidiary, such exercise shall be subject to any limitations or prohibitions of
any Contractual Obligations among the holders of such Issuer’s Capital Stock;
and (iv) subject to the mandatory requirements of applicable law, sell or
otherwise dispose of all or any part of the Collateral securing the Obligations
at a public or private sale or at any broker’s board or on any securities
exchange, for cash, upon credit or for future delivery as the Administrative
Agent shall deem appropriate.  The Administrative Agent shall be authorized at
any such sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
such purchaser at any sale of Collateral shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent not prohibited by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

(b)           The Administrative Agent shall give the applicable Grantors 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice.  At any public or private sale made pursuant
to this Agreement, any Lender may bid for or purchase, free from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent not prohibited by
law), the Collateral or any part thereof offered for sale and may make payment
on account thereof by using any claim then due and payable to such Lender from
any Grantor as a credit against the purchase price, and such Lender may, upon

19


--------------------------------------------------------------------------------


compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that, after the Administrative Agent shall have entered into such an
agreement, all Events of Default shall have been remedied and the Obligations
paid in full.  As an alternative to exercising the power of sale herein
conferred upon it, the Administrative Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver.  Any sale pursuant to the provisions of this Section 6.3 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

6.4           Application of Proceeds.  At such intervals as may be agreed upon
by the Primary Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds of any
collection or sale of Collateral, including any Collateral consisting of cash,
and any proceeds of the guarantee set forth in Section 2 in payment of the
Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders, with any such prepayment of Loans being
applied, first, to Base Rate Loans and, second, to Eurocurrency Loans; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Primary Borrower or to
whomsoever may be lawfully entitled to receive the same.

6.5           Waiver; Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent to collect such deficiency.

6.6           Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of a Borrower shall be fully subordinated to the indefeasible payment
in full in cash of such Grantor’s Obligations.

20


--------------------------------------------------------------------------------


6.7           Registration Rights.  (a)  Upon the occurrence and during the
continuance of an Event of Default, (x) if the Loans (with accrued interest
thereon) and all other amounts owing under the Loan Documents have become due
and payable in accordance with the Credit Agreement and (y) if the
Administrative Agent shall determine to exercise its right to sell any or all of
the Pledged Stock pursuant to Section 6.3, and if in the opinion of the
Administrative Agent it is necessary or advisable to have the Pledged Stock, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Stock, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

21


--------------------------------------------------------------------------------


SECTION 7.  THE ADMINISTRATIVE AGENT

7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(I)   IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE POSSESSION
OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR OTHER
INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR WITH RESPECT
TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE
UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

(II)   IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER, AND
RECORD  OR HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, FINANCING
STATEMENTS, DOCUMENTS AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST (A) TO
EVIDENCE THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ SECURITY INTEREST IN SUCH
INTELLECTUAL PROPERTY, AND (B) TO PERFECT SUCH SECURITY INTEREST;

(III)   PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR THREATENED
AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED FOR BY THE
TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS THEREFOR AND THE
COSTS THEREOF;

(IV)   EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 6.3 OR 6.7,
ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER
WITH RESPECT TO THE COLLATERAL; AND

(V)   (1)  DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE COLLATERAL
TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER DIRECTLY
TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL DIRECT; (2) ASK
OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL
MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF
OR ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES, FREIGHT OR
EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST
DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION
WITH ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT
AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR
ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE
SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
(7) ASSIGN ANY INTELLECTUAL PROPERTY, THROUGHOUT THE WORLD FOR SUCH TERM OR
TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE AGENT SHALL
IN ITS SOLE DISCRETION DETERMINE; AND (8) GENERALLY, SELL,

22


--------------------------------------------------------------------------------


TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH
ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT
WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE
AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME,
ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT,
PRESERVE OR REALIZE UPON THE COLLATERAL AND THE ADMINISTRATIVE AGENT’S AND THE
LENDERS’ SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT,
ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a)  (other than any rights set
forth in clause (ii) of Section 7.1(a)) unless an Event of Default shall have
occurred and be continuing.

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Revolving Credit
Loans that are Base Rate Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof unless such failure
constitutes gross negligence, willful misconduct or fraud.  The powers conferred
on the Administrative Agent and the Lenders hereunder are solely to protect the
Administrative Agent’s and the Lenders’ interests in the Collateral and shall
not impose any duty upon the Administrative Agent or any Lender to exercise any
such powers.  The Administrative Agent and the Lenders shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their (or their officers, directors, employees or agents’)
own gross negligence or willful misconduct.

7.3           Execution of Financing Statements.  Pursuant any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other

23


--------------------------------------------------------------------------------


filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Administrative Agent determines appropriate to perfect the security interests of
the Administrative Agent under this Agreement.  Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property”
in any such financing statements.  Each Grantor hereby ratifies and authorizes
the filing by the Administrative Agent of any financing statement with respect
to the Collateral made prior to the date hereof.

7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8.  MISCELLANEOUS

8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Sections 8.6 and 12.1 of the Credit Agreement.

8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4           Enforcement Expenses; Indemnification.  (a)  Subject to the
limitations set forth in Section 12.5 of the Credit Agreement, each Guarantor
agrees to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a

24


--------------------------------------------------------------------------------


party, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent.

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Primary Borrower would be required to do so pursuant to Section 12.5 of the
Credit Agreement.

(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6           Set-Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 10(a) of the Credit Agreement shall have
occurred and be continuing without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent or such Lender to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Administrative Agent or such
Lender may elect, against and on account of the obligations and liabilities of
such Grantor to the Administrative Agent or such Lender hereunder and claims of
every nature and description of the Administrative Agent or such Lender against
such Grantor, in any currency, whether arising hereunder, under the Credit
Agreement, any other Loan Document or otherwise, as the Administrative Agent or
such Lender may elect, whether or not the Administrative Agent or any Lender has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  The Administrative Agent and each Lender
shall notify such Grantor promptly of any such set-off and the application made
by the Administrative Agent or such Lender of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Administrative Agent and each Lender
under this Section 8.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Administrative Agent or
such Lender may have.

25


--------------------------------------------------------------------------------


8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.  In the event of any conflict
between the terms of this Agreement and the provisions of the Credit Agreement,
the provisions of the Credit Agreement shall control.  With respect to the
pledge of any Foreign Subsidiary Voting Stock, in the event of any conflict
between the terms of this Agreement and the provisions of any pledge agreement
covering such Foreign Subsidiary Voting Stock, the provisions of such pledge
agreement shall control.

8.11         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12         Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

26


--------------------------------------------------------------------------------


(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

8.13         Acknowledgments.  Each Grantor hereby acknowledges that:

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14         Additional Grantors.  Parent and each Subsidiary of Holdings that
is required to become a party to this Agreement pursuant to Section 8.6 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by Parent or such Subsidiary, as applicable, of an
Assumption Agreement substantially in the form of Annex 1 hereto.

8.15         Termination, Releases or Subordination.

(a)           This Agreement, the security interest granted to the
Administrative Agent and all other security interests granted hereby shall
terminate with respect to all Obligations when all the outstanding Obligations
(other than (x) obligations under Specified Hedge Agreements not yet due and
payable and (y) contingent indemnification obligations not yet accrued and
payable) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the L/C Obligations have been
reduced to zero and the Issuing Lenders have no further obligations to issue
Letters of Credit under the Credit Agreement.

(b)           A Grantor shall automatically be released from its obligations
hereunder, and the security interest granted to the Administrative Agent in the
Collateral of such Grantor shall be automatically released, upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Grantor ceases to be a Subsidiary; provided that the Required Lenders
(or all Lenders, as the case may be) shall have consented to such transaction
(to the extent required by the Credit Agreement) and the terms of such consent
did not provide otherwise.

(c)           Upon any Disposition by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent of the Required Lenders (or all Lenders, as the case may be) to the
release of the security interest granted hereby in any Collateral, the security
interest of such Grantor in such Collateral shall be automatically released or,
to the extent permitted under Section 12.16(a) of the Credit Agreement,
subordinated.

27


--------------------------------------------------------------------------------


(d)           In connection with any termination, release or subordination
pursuant to paragraph (a), (b) or (c) of this Section 8.15, the Administrative
Agent shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination, release or subordination, as applicable.  Any execution and
delivery of documents pursuant to this Section 8.15 shall be without recourse to
or warranty by the Administrative Agent.

8.16         WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

SIX FLAGS OPERATIONS INC.

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SIX FLAGS THEME PARK INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]


--------------------------------------------------------------------------------


 

FIESTA TEXAS, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT AMERICA LLC

 

GREAT ESCAPE HOLDING INC.

 

GREAT ESCAPE LLC

 

GREAT ESCAPE THEME PARK LLC

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

KKI, LLC

 

MAGIC MOUNTAIN LLC

 

PARK MANAGEMENT CORP.

 

PP DATA SERVICES INC.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

PREMIER PARKS OF COLORADO INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SAN ANTONIO PARK GP, LLC

 

SFJ MANAGEMENT INC.

 

SFTP INC.

 

SFTP SAN ANTONIO GP, INC.

 

SFTP SAN ANTONIO II, INC.

 

SFTP SAN ANTONIO, INC.

 

SIX FLAGS GREAT ADVENTURE LLC

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS ST. LOUIS LLC

 

SOUTH STREET HOLDINGS LLC

 

STUART AMUSEMENT COMPANY

 

TIERCO MARYLAND, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HURRICANE HARBOR LP

 

By:

Hurricane Harbor GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]


--------------------------------------------------------------------------------


 

SAN ANTONIO THEME PARK, L.P.

 

By:

San Antonio Park GP, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SIX FLAGS GREAT ESCAPE L.P.

 

By:

Funtime, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

SIX FLAGS SAN ANTONIO, L.P.

 

By:

SFTP San Antonio GP, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]


--------------------------------------------------------------------------------


 

ASTROWORLD GP LLC

 

ASTROWORLD GP LLC

 

 

 

 

 

 

By:

/s/ James M. Coughlin

 

 

Name:

James M. Coughlin

 

 

Title:

General Counsel and Authorized

 

 

 

Signatory

 

 

 

 

 

 

 

ASTROWORLD LP

 

By:

AstroWorld GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ James M. Coughlin

 

 

Name:

James M. Coughlin

 

 

Title:

General Counsel and Authorized

 

 

 

Signatory

 

[Signature Page to Guarantee and Collateral Agreement]


--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND CONSENT

                                                            , a
                             corporation (the “Issuer”), hereby acknowledges
receipt of a copy of the Amended and Restated Guarantee and Collateral
Agreement, dated as of May 25, 2007 (the “Agreement”), made by the Grantors
parties thereto for the benefit of JPMorgan Chase Bank, N.A., as Administrative
Agent.  Issuer agrees for the benefit of the Administrative Agent and the
Lenders as follows:

1.  Issuer will be bound by the terms of the Agreement and will comply with such
terms insofar as such terms are applicable to the Issuer.

2.  Issuer will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.4(b) of the Agreement.

3.  The terms of Sections 6.2(d) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it, and
all prohibited actions, pursuant to Section 6.2(d) or 6.7 of the Agreement.

IN WITNESS WHEREOF, the Issuer has caused this Acknowledgment and Consent to be
duly executed and delivered by its proper and duly authorized officer as of the
       day of                     ,     .

[NAME OF ISSUER]

By

 

 

 

Name:

 

Title:

 

 

Address for Notices:

Fax:


--------------------------------------------------------------------------------


Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                                 ,  , made by
                                                            , a
                             corporation (the “Additional Grantor”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, Six Flags, Inc., Six Flags Operations Inc., Six Flags Theme Parks Inc.,
the Lenders, the Administrative Agent and others have entered into a Second
Amended and Restated Credit Agreement, dated as of May 25, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Six Flags, Inc., Six Flags
Operations Inc., Six Flags Theme Parks Inc. and certain of its Affiliates (other
than the Additional Grantor) have entered into the Amended and Restated
Guarantee and Collateral Agreement, dated as of May 25, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder, including, without limitation, the grant, assignment and
transfer to the Administrative Agent, for the ratable benefit of the Lenders, of
a security interest in the Collateral now owned or at anytime hereafter acquired
by the Additional Grantor, as provided in Section 3 of the Guarantee and
Collateral Agreement.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement applicable to it is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.


--------------------------------------------------------------------------------


2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

3


--------------------------------------------------------------------------------


Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5


--------------------------------------------------------------------------------


SCHEDULE 5

INTELLECTUAL PROPERTY RIGHTS

ISSUED PATENTS AND PATENT APPLICATIONS

Name of Grantor

 

Patent Title

 

Patent or Application
Number

 

Jurisdiction

        

 

 

 

 

 

 

         

 

 

 

 

 

 

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

Name of Grantor

 

Trademark

 

Registration or Serial
Number

 

Jurisdiction

         

 

 

 

 

 

 

         

 

 

 

 

 

 

         

 

 

 

 

 

 

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

Name of Grantor

 

Copyright Title

 

Registration or
Application Number

 

Jurisdiction

         

 

 

 

 

 

 

         

 

 

 

 

 

 

         

 

 

 

 

 

 

 

EXCLUSIVE PATENT LICENSES

Title of
License

 

Licensor/s

 

Licensee/s

 

Date of
License

 

Patent Title

 

Patent or
Application
Number

         

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE TRADEMARK LICENSES

Title of
License

 

Licensor/s

 

Licensee/s

 

Date of
License

 

Trademark

 

Serial or
Registration
Number

         

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE COPYRIGHT LICENSES

Title of
License

 

Licensor/s

 

Licensee/s

 

Date of
License

 

Copyright Title

 

Registration
or
Application
Number

         

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


INTELLECTUAL PROPERTY LICENSES IN WHICH A GRANTOR IS THE LICENSOR OR FRANCHISOR

Title of
License

 

Licensor/s or
Franchisor/s

 

Licensee/s
or
Franchisee/s

 

Date of
License

 

Description of Licensed
Intellectual Property

         

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------